Title: From Alexander Hamilton to Nathan Rice, 24 March 1800
From: Hamilton, Alexander
To: Rice, Nathan



Sir
N Y. March 24 1800

I have received your letter of the sixteenth instant with it’s enclosure.
The letter and commission of Lieutenant Flagg have been sent with the necessary observations to the S of war.
An officer is certainly not out of service untill his resignation is accepted by the President. The Secretary of war is the organ thro which the acceptance is made known.
Certificates given to contractors should express the quantity of Articles supplied, but contain no opinion on their price. Should this, however, appear to you unusually high in any case, you will make a remark to that effect on the certificate or communicate the matter to me.
The subject of relative rank has had and will continue to have my attention. I hope the difficulties, which have heretofore stood in the way of it’s adjustment will ere long be removed.
It is the intention that Espontoons be furnished by the public.
No standards have, as yet, been provided.
